Citation Nr: 1647777	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral foot disability, including plantar fasciitis, pes planus, osteoarthritis, and mild hammertoes as secondary to the service connected disability of residuals, partial tear, of the left Achilles tendon.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982 with subsequent service in the Washington Air Force National Guard.

This matter comes before the Board of Veterans' Appeals Board on appeal from a September 2010 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's service connection claim for bilateral plantar fasciitis.

In March 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In February 2015, the Board remanded the claim for further development.

Regarding the bilateral foot issue, this issue was previously characterized as entitlement to service connection for bilateral plantar fasciitis.  However, during the course of the appeal, the Veteran was also diagnosed with pes planus, osteoarthritis, and mild hammertoes.  Additionally, during the September 2015 VA examination, the examiner stated that the Veteran's symptoms of plantar fasciitis and symptomatic pes planus are similar, so the two diagnoses could be used interchangeably.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has expanded the issue of entitlement to service connection for bilateral foot disability, including plantar fasciitis, pes planus, osteoarthritis, and mild hammertoes as secondary to the service connected disability of residuals, partial tear, of the left Achilles tendon





FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral foot disability, including plantar fasciitis, pes planus, osteoarthritis, and mild hammertoes, had its onset in service or is otherwise related to service, or that is related to or aggravated by the service-connected residuals, partial tear, of the left Achilles tendon.


CONCLUSION OF LAW


The criteria for service connection for a bilateral foot disability, including plantar fasciitis, pes planus, osteoarthritis, and mild hammertoes as secondary to service-connected residuals, partial tear, of the left Achilles tendon, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2015).  Compliant VCAA notice in regard to service connection on a direct and secondary basis was provided to the Veteran in November 2014, the Veteran and his representative he had ample opportunity to respond prior to the AOJ's readjudication of the case in September 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran has been afforded appropriate VA examinations in support of his claims herein adjudicated.  In February 2015, the Board determined the medical evidence of record was insufficient and remanded the case back to the Agency of Original Jurisdiction in order to obtain an adequate VA medical examination and opinion.  The Veteran was afforded a new VA examination in September 2015.  The Board has reviewed the VA examiner's examination and opinions and finds there has been substantial compliance with the prior remand instructions; therefore, no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issue presently on appeal. 

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the Veteran, and the Veteran testified as to his service history and treatment history, and he related why he believes service connection is warranted on a direct or secondary basis.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal. 

II.  Legal Criteria and Factual Background

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is among those diseases for which the presumption and continuity of symptoms are available. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R. § 3.310 (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reveal that the Veteran injured his left ankle in March 1982 while playing basketball.  A half cast was applied; he was issued crutches, and placed on a temporary profile.  X-rays were normal.  He subsequently underwent physical therapy.  A June 1982 orthopedic consultation note included an assessment of Achilles tendon rupture. Physical profile serial reports dated in March, May, and June 1982 included major duty restrictions due to an Achilles tendon strain/ ruptured left Achilles tendon.  On August 1992 separation report of medical examination, a clinical evaluation of the feet was normal.  The history of the Veteran's left Achilles tendon injury in March 1982 was noted as well as the Veterans reports of residual swelling, and occasional limping.  He was presently on a temporary L3 profile that expired September 1, 1982.  On August 1982 report of medical history, a statement revealed ta the veteran was in good health with the exception of a left ruptured Achilles tendon, which had not healed since March 1982.  The Veteran denied having foot trouble. 

The Veteran had subsequent service in the Air Force National Guard.  On September 1982 enlistment report of medical history, the Veteran denied having any foot problems.  He noted that he injured his Achilles tendon in March 1982, underwent physical therapy, and was placed on a profile for six months.  He had periodic medical examinations in March 1987, May 1991, and April 1996 during which time clinical evaluations of his feet were found to be normal at each examination and no defects or diagnosis were noted.  Moreover, concurrent with the periodic medical examinations, the Veteran completed a report of medical conditions.  In the May 1991 and April 1996 examinations, the Veteran noted that he was receiving VA compensation for an existing disability for an Achilles tendon injury but reported no other foot problems.  

A May 1999 annual medical certificate did not report any foot abnormalities.  The Veteran noted in a July 2001 medical certification that he has orthotics for his feet. A September 2002 note from Dr. E.D. included a diagnosis of bilateral plantar fasciitis. A September 2003 health history questionnaire revealed that the Veteran had plantar fasciitis and a job injury in September 2002 for which he underwent shockwave treatment and physical therapy.  

An April 1997 private medical treatment record noted right foot pain - radiating pain in the right arch area.  The Veteran reported this injury was incurred while he was walking across a lawn in his postal route and he stepped in a dip in the ground.  See Dr. E. D.'s April 1997 Treatment Record.  He was diagnosed with "strain/sprain R[ight] foot plantar fasciitis" and treated with H. Wave treatments. Id. Dr. E. D. opined "[the Veteran] has medial foot pain secondary to plantar fasciitis and an eversion sprain of the right foot," See Dr. E. D.'s June 1997 Letter to Department of Labor.  Dr. E. D. described the Veteran's condition as having" a history of pes valgo planus with over pronation and hallux abductovalgus deformity and plantar fasciitis [sic]."  See Dr. E. D.'s April 1999 Treatment Note Letter. Dr. E. D. reported the Veteran had "severe over pronation leading to tibialis posterior tenosynovitis." See Dr. E. D.'s September 2000 - February 2001 Treatment Notes.

In August 2002, the Veteran presented to Dr. E. D. with increased heel pain on the left side and was found to have ankle dorsiflexion on the right is 15 degrees, but is limited to 0 degrees on the left with the knee straight."  See Dr. E. D.'s August 2002 Treatment Note.  The Veteran continued to complain of "exacerbation of plantar fasciitis." Id.  An initial evaluation from Apple Physical Therapy dated in February 2003, included a diagnosis of bilateral plantar fasciitis.  The Veteran reported that his foot pain began about five years ago with prolonged walking on cement and uneven surfaces as required for work; he had a past medical history of a left Achilles tendon injury.  For purposes of obtaining Labors and Industries (workers comp) insurance approval for extracorporeal shockwave therapy, Dr. E. D. advised the Veteran that despite the fact that plantar fasciitis was a recent exacerbation, he has had this before."  See Dr. E.D.'s March 2003 Treatment Note.  The Veteran was referred for physical therapy sessions and over several weeks received various treatments to his left Achilles, left forefoot and right forefoot.  See Apple Physical Therapy Notes.  The Veteran then received extracorporeal shockwave therapy.  See Dr. E. D.'s June 2003 Treatment Notes.  

In September 2009, the Veteran sought VA treatment for "chronic bilateral foot pain and swelling - left foot worse than right." See September 2009 Primary Care New Patient Evaluation Note.  At the time, a history was reported of the Veteran having bilateral foot pain that began during active duty and increased while on the job as a Postal worker since 1997.  A VA podiatry clinician assessed the Veteran as having "chronic plantar fasciitis left greater than right, bilateral flat feet, and left Achilles tendinosis with equinus."  See October 2009 Podiatry Outpatient Note.  At that time, the Veteran reported that he limped ever since his in service injury.

In March 2010 correspondence, Dr. A. B., a private podiatrist, noted the Veteran's history of injuring his left Achilles tendon while in service.  The Veteran reported that he had been treated for plantar fasciitis for some time as well.  Dr. A. B. noted that he first saw the Veteran in November 2010 and at that time the Veteran reported bilateral plantar heel pain and bilateral Achilles tendon pain.  He reported that he had many years of treatments for these problems.  An MRI was ordered based on a clinical history of ankle pain for the past 18 years.  An MRI of the left ankle showed chronic grade 2 tibialis posterior tendon tear; chrome partial thickness interstitial tear of the Achilles tendon; chrome partial thickness split tearing of the peroneal tendon group; flexor digitorum longus tendinopathy; mild flexor hallucis longus tenosynovitis; and sinus tarsi syndrome.  An MRI of the right ankle showed tibialis posterior and peroneal tendon group tendinopathy; Achilles tendinosis and retro-calcaneal bursitis; chronic anterior talofibular ligament sprain; chrome calcaneofibular posterior talofibular and deltoid ligament complex sprain.  

Dr. A.B. indicated that in regards to all the current findings on the left side, when an individual has a problem already with his Achilles tendon and the plantar fascia, they obviously are no longer working appropriately.  The doctor explained that more stress is then placed on the other tendons of the foot and ankle to compensate, which led to over use and more damage and problems to the other tendons, as shown in the Veteran's MRI report.  Dr. A.B. commented that when you have a flat foot and damage to the Achilles tendon and plantar fascia, the tibialis posterior tendon and the flexor tendons work harder to support the medial longitudinal arch.  They also try to supinate the foot so toe off occurs appropriately.  This leads to tearing and the need for bracing or surgery.  This was a very common pattern with relation the left foot. 

In regards to the right side, Dr. A. B. stated that once the left side started to have issues, the Veteran favored his right side.  Then, the right side carried more weight and led to more problems.  Dr. A.B. described this scenario as a classic compensation issue that arose from the initial injury to the left side.  

The Veteran was afforded a VA examination in March 2010.  The examiner noted the Veteran's reports of being diagnosed with partial tear of the left Achilles tendon in March 198 2 from a basketball injury.  He stated that he continued to have pain in the tendon at the end of the work day as a letter carrier.  The examiner noted that the Veteran confuses his history of Achilles symptoms and the plantar fasciitis symptoms.  The Veteran's also reported a history of being diagnosed with plantar fasciitis, the condition existing for 13 years, having a history of frequent left ankle sprains beginning in 1997, and having tolerable foot pains prior to 1997.  He reported left foot pains since his Achilles injury in 1982 and right foot pain since starting work with the U S Post Office in 1984.  Id.   He identified pain in the lateral and medial sides of both feet.  The VA examiner noted that the Veteran's plantar fasciitis was first mentioned long after active duty in 1997.  The examiner opined that the current diagnosis was not related to service because medically, it was impossible to relate the two conditions.  The examiner added that he reviewed several records that showed that the plantar fasciitis was the result of pes planus, and it was bilateral, which is not related to the Achilles injury.  There was no record of foot pains in the active duty records.  
In a June 2010 buddy statement, J.H. reported that the Veteran has been placed on a medical profile for his feet since September 2010 at the Tacoma central carrier facility.  He was not able to stand and case his mail rout the full time without pain, therefore, he sits a lot.  He also was limited to only one and a half hour of walking and another carrier is required to take over what was left behind.  It took him longer to complete his assignments.  Sometimes accommodations were made based on events on a day-to-day basis.  

In May 2011, Dr. A. B. rebutted the VA examiner's opinion by stating that it is medically possible for an Achilles tendon injury to be the cause of plantar fasciitis because both are connected to the calcaneus and are one unit.  See Dr. A. B.'s Letter to VA dated May 2011.   As a result, injury to one would cause a change in gait, place a greater burden on the plantar fascia, and lead to plantar fasciitis.  Id.

Beginning in March 2013, the Veteran began seeing Dr. A. K. D. for his bilateral heel and arch pain.  Dr. A. K. D. reviewed MRI reports from January 2013 which showed "mild degenerative change at the right first and fourth MTP [metatarsophalangeal] joints" and no "evidence of tenosynovitis" and "unremarkable plantar fascia." See Dr. A. K. D.'s March 2013 Treatment Note and January 2013 MRI Reports from TRA Medical Imaging.  Dr. A. K. D. assessed the Veteran as having both plantar fasciitis and posterior tibialis, bilaterally. Id.  The Veteran saw Dr. A. K. D. twice in 2013 and six times in 2014 while being assessed with bilateral posterior tibialis tendinitis and bilateral plantar fasciitis or tenosynovitis of the foot and ankle.  See Dr. A. K. D.'s Treatment Notes April 2013 to December 2014.  In December 2014, Dr. A. K. D. opined, "there is a possibility that when the patient experienced a rupture of the left Achilles tendon, the tendon may have healed back and now it is contracted.  Because of the contraction, the patient exhibits some abnormal formation which causes him excessive force in the plantar fascial ligament and also the excessive amount of pronation in both feet." See Dr. A. K. D.'s December 2014 Treatment Note.

During his March 2014 Travel Board hearing, the Veteran indicated that his private podiatrist told him that as a result of not having surgery on his left Achilles tendon, his feet became flat due to being "somewhat lopsided" and having more pressure on his feet.  He stated that overcompensated for his left foot and caused his right foot to have problems.  He reported that he continued to have problems with his feet after he was discharged from service, but that he tolerated the pain.  He indicated that when he started to work for the Post Office, which involved walking on uneven ground, he started to have foot strains.  

In October 2014 correspondence, K.D., a manager at the U.S. Postal Service, stated that the requirements of the Veteran's job are standing up to 8 hours a day, walking up to 6 hours a day, climbing stairs and kneeling up to 1 hour a day, bending, stooping and twisting up to 4 hours a day.  She reported that his duties as a letter carrier affect his injuries because he is on his feet most of the day and was given modified duties as a result.  .

In February 2015, the Board remanded the issue, in part, to obtain an adequate examination and opinion. 

The Veteran was afforded a VA examination in September 2015.  In accordance with the February 2015 Board remand instructions, on the foot conditions, including flatfoot (pes planus) disability benefits questionnaire, the examiner was asked, "have the Veteran's symptoms of left foot pain since his left Achilles injury been associated to a clinical diagnosis?"  The examiner answered, "No, this left foot pain started in the early 2000's."  The examiner explained that the Veteran was discharged with a final diagnosis of a partial Achilles tendon rupture, and on the September 1982 entrance exam to the National Guard, the Veteran noted that he had sustained a left Achilles tendon injury in March 1982 and had been on profile, but stated that he was in "Very Good Health!" and had no associated left foot pain diagnoses.  The medical provider did not find any foot abnormalities at that evaluation.  The examiner noted that subsequent periodic physicals while in the National Guard documented that the Veteran was assigned a 10 percent disability rating for his Achilles tendon injury sustained during service in March 1987, May 1991, and April 1996.  During those times, clinical evaluations of his feet were found to be normal and no defects or diagnosis were noted.  Moreover, concurrent with the periodic medical examinations, the Veteran completed a report of medical conditions during the May 1991 and April 1996 examinations, at which time he noted that he was receiving VA compensation for an existing disability for an Achilles tendon injury, but reported no other foot problems.  Additionally, in July 1985, August 1985, June 1986, February 1988, June 1988, June 1980, and February 1990, the Veteran also certified to the best of his ability that he did not have a disability which disqualified him for full medical duty.  The examiner, therefore, opined that it is less likely than not that the diagnosis of left plantar fasciitis or symptomatic pes planus has been a disabling condition that began with his time in service.  

In regards to whether or not the Veteran's symptoms of right foot pain since he began working at the United States Postal Service have been associated with a clinical diagnosis, the examiner reported a history of the Veteran beginning to work for the U.S. Postal service in 1984.  The examiner noted that the Veteran first complained of right foot pain in April 1997 related to an injury sustained during his job as a US Postal worker.  The examiner referred to an April 1997 private medical treatment record for right foot pain - radiating pain in the right arch area.  The Veteran reported this injury was incurred while he was walking across a lawn in his postal route and he stepped in a dip in the ground.  (See Dr. A.D.'s April 1997 treatment record)  He was diagnosed with "strain/sprain of the right foot /and later right plantar fasciitis" and treated with H Wave treatments.  At that time there was no report of left foot pain related to the left Achilles tendon injury for which he was service connected. Therefore, the examiner opined that it is less likely than not that the right foot injury was caused or aggravated by the service connected left Achilles tendon injury.  The examiner added that there did not seem to be an issue with pain in the left foot causing the Veteran to favor the right to decrease the weight on the left foot.  The examiner found that the right foot condition was more likely than not due to the injury sustained in Apr 1997, while working for the US Postal Service.

The examiner was asked, "Is it at least as likely as not (50 percent or greater probability) that the residuals of the Veteran's left Achilles tendon injury caused or aggravated his right foot plantar fasciitis first diagnosed in April 1997?  The examiner answered that it is less likely than not that the residuals of the left Achilles tendon injury caused or aggravated this Veteran's right foot plantar fasciitis, as the symptoms in the left foot did not begin until several years after the right foot injury and the diagnosis of right plantar fasciitis.

In regards to whether the residuals of the Veteran's left Achilles tendon injury cause or aggravated his left foot plantar fasciitis first diagnosed in August 2002, the examiner explained that since this Veteran had never had any residuals from the left Achilles tendon injury nearly 20 years post injury per review of the veteran's medical records, it is less likely than not that the left Achilles tendon injury caused or aggravated the left plantar fasciitis.  In addition, although this Veteran states that he has had ongoing plantar fasciitis requiring orthotics and foot braces for the last 10 years, MRI films in January 2013, revealed that there is no evidence of plantar fasciitis; however, plain films in 2009, revealed bilateral pes planus.  The examiner stated that although this Veteran is still complaining of left and right foot pain, it is questionable as to the origin of that pain as it appears that the MRI does not show evidence of plantar fasciitis or tendonitis, bilaterally.  The examiner explained that it appears that over time that the Veteran has developed symptomatic pes planus. The examiner opined that the fallen arches are more likely than not due to the demands of the Veteran's job of as a US Postal Service worker.  The examiner referenced the October 2014 statement by K.D.  

The examiner was asked, "What affect, if any, did the Veteran's right foot plantar fasciitis diagnosed in April 1997 have on any subsequently diagnosed left foot plantar fasciitis?"  The examiner answered that although the right foot plantar fasciitis preceded the diagnosis of the left foot plantar fasciitis, it would be mere speculation to say that he right foot plantar fasciitis caused or aggravated the left foot fasciitis.  The examiner opined that it is just as likely that trauma caused by the job requirements of being a postal worker, as described in the buddy statement provided by K. D. in October 2014, caused the left and right-sided plantar fasciitis.

The examiner added that, symptomatic plantar fasciitis is the most likely diagnosis given plain films in 2009 and the MRI results in Jan 2013.  The examiner added that the symptoms of plantar fasciitis and symptomatic pes planus are similar, so with regard to the above questions, the two diagnoses can be used interchangeably.  

The examiner reviewed plain films of the feet taken at the time of the current examination, which revealed mild hammer toes, and osteoarthritis of the feet.  An MRI revealed osteoarthritis of the first metatarsal.  The examiner explained that as these diagnoses are relatively new, they are less likely than not related to the service-connected left Achilles tendon injury.  Rather, they are more likely the result of the demands of the job of as a US Postal Service Worker as described by K.D.'s statement in October 2014.

III.  Analysis

On review of the evidence, the Veteran claims that his bilateral plantar fasciitis and pes planus was caused by service connected residuals, partial tear, of the left Achilles tendon.  Specifically, he claims that his plantar fasciitis on his left foot developed as a result of the residuals of his partially torn left Achilles tendon and that his plantar fasciitis on his right foot developed as a result of his subsequent overcompensation and overreliance of his right foot/side.  See November 2009 Claim and March 2010 Letter from Dr. A. B.  He also claims that his bilateral flat feet are secondary to the residuals of his Achilles tendon injury.  See January 2015 VA Form 21-526b (Veteran's supplemental claim for compensation).  Alternatively, he claims that he has continuously had foot problems and foot pain since service separation.  See March 2014 Board hearing transcript p. 11.

Addressing first the question of direct service connection, the VA examination in September 2015 initially diagnosed the Veteran with osteoarthritis of the feet and in the first metatarsal; the Board has accordingly considered whether service connection may be granted for chronic arthritis under 38 C.F.R. § 3.309 (a).  However, there was no documentation of arthritis during service, or within the first post service year.  The Veteran underwent multiple x-rays and/or MRI's during the course of his appeal and the earliest diagnosis of osteoarthritis occurs in September 2015, more than 34 years after his discharge from active service.  Additionally, the first post service documentation of the Veteran complaining of any foot pain, was initially in regards to his right foot, in April 1997, which was related to an injury while performing his job duties as a U.S. Postal Service worker, and approximately 15 years after his discharge from active service.  The Board concludes the Veteran did not have arthritis during service or during the presumptive period after service, so service connection on a presumptive basis is not for consideration.  

Turning to direct service connection on a non-presumptive basis, the Board acknowledges VA and private treatment records that noted the Veteran's reported history of his foot disabilities beginning in service; however, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Overall, there are no medical opinions indicating that the Veteran's claimed bilateral foot disabilities began in or are otherwise related to his service.  The submitted private opinions suggest a relationship on a secondary basis only.  The Board acknowledges the limited probative value provided by the March 2010 VA examiner's negative opinion as he did not adequately explain the provided opinion.  However, the Board finds the September 2015 VA examiner's opinions to be highly probative, as they are factually supported by the evidence in the claims file and included supporting explanation and rational for the conclusions reached.  

Thus, the probative medical opinion of record weighs against direct service connection based on injury in service.

Turning to service connection on a secondary basis, there are conflicting medical opinions.  The March 2010 and May 2011 correspondence from Dr. A. B. and correspondence provided by Dr. A. K. D. assert opinions that the Veteran's current bilateral foot disabilities are related to his service-connected, partial tear, of the left Achilles tendon; contrary opinions were provided by the VA examiners in March 2010 and September 2015.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board finds that the opinions expressed by the September 2015 VA examiner is more probative than the opinions of Dr. A. B., Dr. A. K. B., and the March 2010 VA examiner.  The September 2015 VA examiner was demonstrably fully aware of the factual premises (by review of the medical file) and provided fully-articulated opinions supported by reasoned analyses; the opinions of the September 2015 VA examiner are accordingly fully in accord with Nieves-Rodriguez and may be relied upon by the Board.

In contrast, the favorable private medical opinions provided by the Veteran's treating podiatrists fail to meet VA standards.  Although Dr. A. B. provided a rationale for his positive etiological opinion, the opinion was based on a factual error as the Veteran was diagnosed with plantar fasciitis of the right foot prior to the same diagnosis on his left foot, as noted by Dr. E. D ' diagnosis April 1997 and August 2002, respectively.  As a result, Dr. A. B.'s opinion erroneously assumes the Veteran's left foot plantar fasciitis occurred prior to his right foot plantar fasciitis.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See Reonal v Brown, 5 Vet. App. 458, 460-61 1993.  Additionally, Dr. A. K. D. opined that "there is a possibility" that the Veteran's Achilles tendon contracted due to the in service rupture.  Dr. A. K. D. attributed excessive force in the plantar fascial ligament and excessive bilateral pronation to the contracted Achilles tendon.  However, Dr. A. K. D.'s opinion fails to adequately explain how the Veteran's contracted left Achilles tendon exerts excessive force on the plantar fascial ligaments on both feet resulting in bilateral pronation.  As a result, his opinion is ambiguous as to whether the bilateral plantar fasciitis occurred simultaneously as a result of the Veteran's Achilles tendon injury or whether the Veteran's plantar fasciitis occurred on one side then the other.  Moreover, Dr. A. K. D's attribution of "a possibility" is speculative.  See Tirpak v. Derwinski, 2 Vet App 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).

Furthermore, although the March 2010 VA examiner did provide facts that tend to weigh against a positive etiological opinion, he failed to give any reason or medical basis for his opinion as to why it is "medically impossible" for an Achilles tendon injury to cause bilateral plantar fasciitis. 

Thus, the most probative medical opinion of record weighs against secondary service connection.

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran's post active duty service medical records include multiple medical assessments and treatment records during his service with the National Guard, in which the Veteran specifically denied having any foot trouble and multiple clinical evaluations of his feet were found to be normal.  Therefore, the Board finds that the most probative evidence is against continuity of symptoms since active duty service.  

To the degree that the Veteran asserts his personal belief that his current bilateral foot disabilities have been incurred directly in service and/or are proximately caused by the service-connected residuals, partial tear, of the left Achilles tendon, the etiology of an orthopedic disorder is a complex medical question that is not within the Veteran's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board accordingly places a higher probative value on the medical opinion of record than on the Veteran's lay opinion. 

In sum, based on the evidence and analysis above the Board finds the Veteran's claimed bilateral foot disabilities, including pes planus, plantar fasciitis, osteoarthritis, mild hammertoes were not incurred in or otherwise etiologically related to service, and are not secondary to the service-connected residuals, partial tear, of the left Achilles tendon. Accordingly, the claim must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for bilateral foot disabilities such as plantar fasciitis, pes planus, osteoarthritis, and mild hammertoes, including as secondary to the service connected disability of residuals, partial tear, of the left Achilles tendon, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


